PRESIDING JUSTICE BARRY, dissenting: As I stated in my specially concurring opinion in the first appeal of this case, I believe the law of Illinois as applied to the facts of this case compels entry of a directed verdict or judgment n.o.v. in favor of plaintiff on the ground that defendant was negligent as a matter of law. I adhere to that view as to this appeal as well, and I would reverse and remand for a new trial on the issue of damages. I therefore dissent from the majority opinion in this cause.